UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: February 28 Date of reporting period: February 28, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended February 28, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 5-year 10-year inception Class A 1 2.03 –3.24 — 1.41 –15.17 — 11.03 Class B 2 1.71 –3.25 — 1.40 –15.22 — 10.95 Class C 2 5.71 –2.92 — 1.40 –13.76 — 10.95 Class I 7.92 –1.76 — 2.60 –8.51 — 21.12 Class R1 7.10 –2.47 — 1.86 –11.77 — 14.75 Class R2 7.39 –3.25 — 1.08 –15.24 — 8.31 Class R3 7.28 — — 7.78 — — 32.71 Class R4 7.61 — — 8.11 — — 34.25 Class R5 7.88 — — 8.43 — — 35.74 Class R6 7.95 –1.68 — 2.81 –8.11 — 22.98 Class 1 8.00 –1.70 — –0.16 –8.22 — –1.02 Class NAV 8.06 –1.65 — 0.42 –7.99 — 2.76 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1 and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual until at least 6-30-13 for Class B, Class C, Class R1, Class R2, Class R3, Class R4, Class R5, and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2* Class R3 Class R4 Class R5 Class R6 Class 1 Class NAV Net (%) 1.58 2.30 2.30 1.16 1.90 1.65 1.80 1.40 1.20 1.12 1.07 1.02 Gross (%) 1.58 2.49 2.50 1.16 7.37 2.97 45.66 42.64 20.87 16.83 1.07 1.02 * Expenses have been estimated for the Class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses increase and results would have been less favorable. See the following page for footnotes. 6 International Core Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 9-16-05 $11,095 $11,095 $13,241 Class C 9-16-05 11,095 11,095 13,241 Class I 9-16-05 12,112 12,112 13,241 Class R1 9-16-05 11,475 11,475 13,241 Class R2 9-16-05 10,831 10,831 13,241 Class R3 3 5-22-09 13,271 13,271 14,692 Class R4 3 5-22-09 13,425 13,425 14,692 Class R5 3 5-22-09 13,574 13,574 14,692 Class R6 9-16-05 12,298 12,298 13,241 Class 1 3 11-6-06 9,898 9,898 10,531 Class NAV 3 8-29-06 10,276 10,276 11,061 MSCI EAFE Index (gross of foreign withholding tax on dividends) (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The index consists of 21 developed market country indexes. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 On 6-9-06, through a reorganization, the Fund acquired all of the assets of the GMO International Disciplined Equity Fund (the predecessor fund). The predecessor fund’s Class III shares, inception date 9-16-05, were exchanged for Class A shares, which were first offered on 6-12-06. The predecessor fund’s Class III shares returns have been recalculated to reflect the gross fees and expenses of Class A shares. 2 Class B, Class C, Class I and Class R1 shares were first offered on 6-12-06; Class R2 shares were first offered on 3-1-12; Class R6 shares were first offered on 9-1-11. Returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I, Class R1, Class R2 and Class R6 shares, as applicable. 3 For certain types of investors, as described in the Fund’s prospectuses. 4 From 5-22-09. 5 From 11-6-06. 6 From 8-29-06. 7 The contingent deferred sales charge is not applicable. Annual report | International Core Fund 7 Management’s discussion of Fund performance By Grantham, Mayo, Van Otterloo & Co. LLC For the 12 months ended February 28, 2013, stocks in international developed markets fared poorly early on amid renewed concern about the European sovereign debt crisis, but subsequently rallied to end the period with healthy gains. A major turning point occurred in July when European Central Bank (ECB) President Mario Draghi stated he would do “whatever it takes” to preserve the euro. In September, the ECB backed up that statement with a new bond-buying program, and central banks in the United States and Japan also announced stimulative measures. Against this backdrop, the Fund’s benchmark, the MSCI EAFE Index, returned 10.37%, while the average large value fund monitored by Morningstar, Inc. finished at 7.54%.† For the year ended February 28, 2013, John Hancock International Core Fund’s Class A shares returned 7.41%, excluding sales charges. Among our stock-picking tools, momentum served the Fund relatively well while our valuation stock-picking tools were less successful, guiding us to an overweighting in energy and an underweighting in financials, both of which detracted substantially from Fund performance. Partially offsetting unrewarding sector allocation, stock selection was a net positive for the Fund. Two of the Fund’s five biggest contributors were large pharmaceutical companies: France-based Sanofi and the U.K.’s GlaxoSmithKline PLC, the latter of which we sold. Also aiding performance was Australian telecommunication services provider Telstra Corp. Ltd. and an underweighting in weak-performing benchmark component BG Group PLC, a U.K. supplier of natural gas and crude oil that we sold. Avoiding U.K. weak performing mining stock Anglo American PLC lifted our results as well. Conversely, overweighting German electric utility E.ON AG proved unrewarding. This stock took a hit in November, when the company lowered its 2013 profit guidance. Total SA, the Fund’s largest holding, also disappointed us, along with Japanese electronics retailer Yamada Denki Company, Ltd. and Spanish telecommunications services provider Telefonica SA. Underweighting strong-performing U.K.-based bank HSBC Holdings PLC, which we sold, further undercut Fund returns. This commentary reflects the views of the portfolio management team through the end of the period discussed in this report. The team’s statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. For additional information on these and other risk considerations, please see the Fund’s prospectus. † Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 8 International Core Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on September 1, 2012 with the same investment held until February 28, 2013. Account value Ending value Expenses paid during on 9-1-12 on2-28-13 period ended 2-28-13 1 Class A $1,000.00 $1,112.20 $8.22 Class B 1,000.00 1,108.90 12.03 Class C 1,000.00 1,108.90 12.03 Class I 1,000.00 1,115.00 6.14 Class R1 1,000.00 1,110.80 9.94 Class R2 1,000.00 1,112.30 8.64 Class R3 1,000.00 1,111.50 9.42 Class R4 1,000.00 1,113.80 7.34 Class R5 1,000.00 1,115.00 6.29 Class R6 1,000.00 1,153.70 5.98 Class 1 1,000.00 1,115.30 5.72 Class NAV 1,000.00 1,115.90 5.51 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | International Core Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on September 1, 2012, with the same investment held until February 28, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 9-1-12 on2-28-13 period ended 2-28-13 1 Class A $1,000.00 $1,017.00 $7.85 Class B 1,000.00 1,013.40 11.48 Class C 1,000.00 1,013.40 11.48 Class I 1,000.00 1,019.00 5.86 Class R1 1,000.00 1,015.40 9.49 Class R2 1,000.00 1,016.60 8.25 Class R3 1,000.00 1,015.90 9.00 Class R4 1,000.00 1,017.90 7.00 Class R5 1,000.00 1,018.80 6.01 Class R6 1,000.00 1,019.20 5.61 Class 1 1,000.00 1,019.40 5.46 Class NAV 1,000.00 1,019.60 5.26 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.57%, 2.30%, 2.30%, 1.17%, 1.90%, 1.65%, 1.80%, 1.40%, 1.20%, 1.12%, 1.09% and 1.05% for Class A, Class B, Class C, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1 and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 International Core Fund | Annual report Portfolio summary Top 10 Holdings (21.6% of Net Assets on 2-28-13) Total SA 3.9% Rio Tinto PLC 1.8% Sanofi 2.9% E.ON AG 1.6% AstraZeneca PLC 2.4% Barclays PLC 1.6% BP PLC, ADR 2.4% Enel SpA 1.5% Banco Santander SA 2.0% Telefonica SA 1.5% Sector Composition Financials 17.9% Consumer Staples 6.7% Energy 13.0% Utilities 6.1% Health Care 11.9% Materials 5.9% Industrials 10.9% Information Technology 3.4% Consumer Discretionary 10.8% Short-Term Investments & Other 4.5% Telecommunication Services 8.9% Top 10 Countries Japan 23.0% Australia 6.5% United Kingdom 17.5% Italy 5.0% France 11.1% Netherlands 3.3% Germany 7.3% Canada 2.8% Spain 7.3% Belgium 1.8% 1 As a percentage of net assets on 2-28-13. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | International Core Fund 11 Fund’s investments As of 2-28-13 Shares Value Common Stocks 94.6% (Cost $1,003,102,485) Australia 6.5% ALS, Ltd. 105,256 1,260,219 Arrium, Ltd. 2,219,020 2,722,588 BHP Billiton, Ltd. 84,501 3,171,929 Billabong International, Ltd. 437,242 381,001 BlueScope Steel, Ltd. (I) 803,220 3,723,824 Caltex Australia, Ltd. 7,173 146,065 Commonwealth Bank of Australia 36,153 2,481,229 CSL, Ltd. 116,709 7,144,001 David Jones, Ltd. 25,970 73,822 Dexus Property Group 1,696,124 1,888,685 Goodman Fielder, Ltd. (I) 2,527,182 1,903,329 Goodman Group 446,926 2,118,727 GPT Group 450,990 1,801,040 Insurance Australia Group, Ltd. 18,789 109,184 Investa Office Fund 598,615 1,865,159 JB Hi-Fi, Ltd. (L) 117,604 1,552,781 Macquarie Group, Ltd. 61,108 2,339,809 Mirvac Group 1,201,353 2,013,207 Myer Holdings, Ltd. (L) 182,055 518,894 Pacific Brands, Ltd. 756,107 610,894 Qantas Airways, Ltd. (I) 517,011 868,565 QBE Insurance Group, Ltd. 690,886 9,395,094 Stockland 1,191,249 4,567,548 Tabcorp Holdings, Ltd. 475,443 1,540,411 Tatts Group, Ltd. 171,251 556,156 Telstra Corp., Ltd. 2,263,154 10,601,353 Westpac Banking Corp. 279,499 8,766,926 Austria 0.8% Andritz AG 24,384 1,718,069 Austriamicrosystems AG 1,376 169,725 Erste Group Bank AG (I) 1,083 34,709 OMV AG 100,662 4,370,270 Raiffeisen Bank International AG 21,002 792,920 Voestalpine AG 61,695 2,083,752 12 International Core Fund | Annual report See notes to financial statements Shares Value Belgium 1.8% Ageas 111,972 3,802,272 Anheuser-Busch InBev NV 137,011 12,843,553 Belgacom SA 77,869 2,173,073 Delhaize Group SA 30,760 1,477,727 KBC Groep NV 11,159 414,201 Canada 2.8% Agrium, Inc. 6,900 714,522 Alimentation Couche Tard, Inc., Class B 10,300 533,552 Bank of Montreal 4,700 292,642 Bombardier, Inc., Class B (L) 110,600 445,081 Canadian National Railway Company 36,800 3,734,776 Canadian Natural Resources, Ltd. 122,000 3,728,912 Canadian Oil Sands, Ltd. 16,800 343,901 Canadian Pacific Railway, Ltd. 7,200 875,869 Canadian Tire Corp., Ltd., Class A 5,600 373,713 Dollarama, Inc. 9,000 528,873 Encana Corp. (L) 138,300 2,487,724 First Quantum Minerals, Ltd. 115,400 2,149,657 Husky Energy, Inc. 58,200 1,789,597 IGM Financial, Inc. 26 1,149 Magna International, Inc. 8,800 468,053 Methanex Corp. (L) 13,000 475,879 Metro, Inc. (L) 32,900 2,060,617 Research In Motion, Ltd. (I)(L) 274,800 3,725,289 Royal Bank of Canada 36,100 2,241,088 Sherritt International Corp. 68,500 352,713 Sun Life Financial, Inc. (L) 165,000 4,609,600 Teck Resources, Ltd., Class B, Class B 5,600 173,390 China 0.1% AAC Technologies Holdings, Inc. 19,500 82,254 China Minzhong Food Corp., Ltd. (I)(L) 291,000 280,317 Yangzijiang Shipbuilding Holdings, Ltd. 929,000 724,307 Denmark 1.0% Coloplast A/S, Class B 10,357 540,309 GN Store Nord A/S 13,321 238,048 Novo Nordisk A/S, Class B 63,430 11,094,768 Finland 0.6% Kone OYJ, Class B (L) 2,329 187,903 Neste Oil OYJ 63,751 955,220 Nokia OYJ (L) 1,603,745 5,840,107 Tieto OYJ 5,783 134,384 France 11.1% Air France KLM (I) 323,344 3,429,089 AXA SA 96,998 1,677,592 BNP Paribas SA 121,533 6,785,776 Bouygues SA 28,499 805,432 Cie Generale d’Optique Essilor International SA 21,736 2,237,318 See notes to financial statements Annual report | International Core Fund 13 Shares Value France (continued) Cie Generale des Etablissements Michelin 18,794 $1,679,595 Credit Agricole SA (I) 24,054 226,267 France Telecom SA 271,628 2,623,755 GDF Suez 69,071 1,301,489 L’Oreal SA 9,294 1,387,785 Lafarge SA 12,328 828,336 Lagardere SCA 66,188 2,355,992 Peugeot SA (I)(L) 443,773 3,347,920 Rallye SA 18,060 656,424 Remy Cointreau SA 1,666 210,473 Renault SA 132,172 8,395,574 Safran SA 16,568 758,875 Sanofi 348,667 32,920,913 Societe Generale SA (I) 78,199 3,004,431 Total SA 887,111 44,333,390 Vivendi SA 259,816 5,470,511 Zodiac Aerospace 19,703 2,212,089 Germany 6.4% Allianz SE 22,639 3,093,753 Aurubis AG (L) 45,862 3,217,836 Bayer AG 141,161 13,982,483 Beiersdorf AG 6,840 596,110 Continental AG 14,856 1,741,261 Deutsche Bank AG 21,059 961,865 Deutsche Lufthansa AG 134,539 2,713,968 Deutsche Post AG 75,460 1,691,331 Duerr AG 22,556 2,474,030 E.ON AG 1,106,481 18,435,273 Lanxess AG 20,190 1,709,508 Leoni AG 48,587 2,190,475 Muenchener Rueckversicherungs AG 29,208 5,242,884 RWE AG 171,811 6,312,256 Salzgitter AG 30,887 1,473,765 SAP AG 58,771 4,587,482 Suedzucker AG 68,422 2,996,455 Greece 0.4% OPAP SA 259,462 2,203,188 Public Power Corp. SA (I) 193,010 1,903,262 Hong Kong 1.0% Cheung Kong Holdings, Ltd. 80,000 1,242,693 Esprit Holdings, Ltd. (L) 1,189,451 1,550,187 Galaxy Entertainment Group, Ltd. (I) 424,000 1,777,441 Melco International Development, Ltd. 417 663 Noble Group, Ltd. 1,056,000 1,006,605 Pacific Basin Shipping, Ltd. 1,395,121 820,657 Power Assets Holdings, Ltd. 207 1,850 Sino-Forest Corp. (I) 26,210 0 14 International Core Fund | Annual report See notes to financial statements Shares Value Hong Kong (continued) Sun Hung Kai Properties, Ltd. 57,000 $881,023 Swire Pacific, Ltd., Class A, Class A 152,000 1,968,747 Swire Properties, Ltd. 100 375 The Link REIT 69,000 368,750 Wharf Holdings, Ltd. 30,000 263,029 Yue Yuen Industrial Holdings, Ltd. 363,380 1,230,415 Ireland 0.7% C&C Group PLC 143,849 919,186 DCC PLC 41,475 1,458,006 Kerry Group PLC, Class A 49,225 2,758,184 Paddy Power PLC 27,527 2,274,901 Israel 0.2% Africa Israel Investments, Ltd. (I) 217,585 539,923 Mellanox Technologies, Ltd. (I) 20,340 1,048,951 Partner Communications Company, Ltd. 169,883 952,056 Italy 5.0% A2A SpA 287,992 155,105 Azimut Holding SpA 51,586 818,374 Enel SpA 4,820,931 17,454,717 Eni SpA 702,994 15,987,096 Exor SpA 6,835 191,550 Fiat Industrial SpA 169,660 2,063,829 Fiat SpA (I)(L) 394,827 2,115,839 Finmeccanica SpA (I)(L) 724,811 3,560,655 Intesa Sanpaolo SpA 858,218 1,393,735 Lottomatica SpA 1,956 45,161 Luxottica Group SpA 15,095 699,503 Mediaset SpA 151,615 334,276 Mediolanum SpA 272,769 1,505,848 Pirelli & C. SpA (L) 215,363 2,501,673 Recordati SpA 72,112 714,815 Telecom Italia RSP 4,105,346 2,648,614 Telecom Italia SpA 5,408,642 3,994,733 Terna Rete Elettrica Nazionale SpA 262,644 1,098,308 Japan 23.0% ABC–MART, Inc. 1,900 66,280 Accordia Golf Company, Ltd. 1,257 1,185,692 Advance Residence Investment Corp. 364 772,506 Advantest Corp. 44,200 633,624 Aeon Company, Ltd. (L) 402,700 4,526,039 Alps Electric Company, Ltd. 46 299 Anritsu Corp. 152,000 2,247,052 Astellas Pharma, Inc. 154,300 8,336,479 Credit Saison Company, Ltd. 67,400 1,431,553 Daikyo, Inc. 749,000 1,800,834 Daito Trust Construction Company, Ltd. 87,500 7,833,573 Daiwa House Industry Company, Ltd. 9,000 165,176 See notes to financial statements Annual report | International Core Fund 15 Shares Value Japan (continued) Daiwabo Holdings Company, Ltd. 204,000 $398,190 Dena Company, Ltd. (L) 102,261 2,868,302 DIC Corp. 364,000 729,986 Eisai Company, Ltd. 47,080 2,095,465 Fast Retailing Company, Ltd. (L) 6,100 1,672,604 Fuji Electric Company, Ltd. 317,000 905,680 Fuji Heavy Industries, Ltd. 231,116 3,452,721 Fuji Oil Company, Ltd. 42,500 618,902 Gunze, Ltd. 228,000 577,979 Hanwa Company, Ltd. 175,000 737,924 Haseko Corp. (I) 2,108,500 1,857,491 Hikari Tsushin, Inc. 29,000 1,393,187 Inpex Corp. 286 1,520,410 ITOCHU Corp. 625,800 7,220,063 J Trust Company, Ltd. 13,500 240,563 Japan Tobacco, Inc. 165,000 5,204,930 JFE Holdings, Inc. 151,000 3,233,459 Juki Corp. (I)(L) 174,000 270,057 JX Holdings, Inc. 1,635,600 9,982,136 K’s Holding Corp. (L) 97,800 2,521,150 Kajima Corp. 1,096,000 3,233,758 Kakaku.com, Inc. 27,400 1,064,047 Kao Corp. 71,250 2,277,565 Kawasaki Kisen Kaisha, Ltd. (I)(L) 1,429,000 3,203,849 KDDI Corp. 153,500 11,521,633 Kinugawa Rubber Industrial Company, Ltd. (L) 120,000 581,005 Kobe Steel, Ltd. (I) 452,000 609,015 Kohnan Shoji Company, Ltd. (L) 59,600 726,419 Konami Corp. 23 447 Kurimoto, Ltd. 60,000 207,697 Lawson, Inc. (L) 33,900 2,519,550 Leopalace21 Corp. (I)(L) 396,800 1,445,987 Look, Inc. (L) 88,000 303,207 Marubeni Corp. 598,824 4,370,878 Mazda Motor Corp. (I) 1,073,000 3,225,645 Medipal Holdings Corp. 102,535 1,324,915 MEIJI Holdings Company, Ltd. 10,700 460,484 Misawa Homes Company, Ltd. 3,100 43,522 Mitsubishi Chemical Holdings Corp. 590,500 2,769,513 Mitsubishi Corp. 438,195 8,688,064 Mitsubishi Estate Company, Ltd. 52,000 1,294,993 Mitsui & Company, Ltd. 270,600 4,008,809 Mitsui Engineering & Shipbuilding Company, Ltd. 656,000 1,272,898 Mitsui Fudosan Company, Ltd. 34,000 864,428 Mitsui Mining & Smelting Company, Ltd. 644,000 1,589,828 Mitsui O.S.K. Lines, Ltd. 694,000 2,431,229 Mizuho Financial Group, Inc. 3,463,800 7,618,362 Namco Bandai Holdings, Inc. 96,300 1,530,653 16 International Core Fund | Annual report See notes to financial statements Shares Value Japan (continued) Nikon Corp. 49,500 $1,112,076 Nintendo Company, Ltd. 16,900 1,632,958 Nippon Light Metal Holdings Co Ltd. (I) 1,151,100 1,327,876 Nippon Paper Group, Inc. (L) 130,400 2,269,166 Nippon Steel Corp. 851,000 2,302,570 Nippon Telegraph & Telephone Corp. 265,900 12,189,607 Nippon Yusen KK 853,000 2,142,597 Nipro Corp. (L) 156,200 1,269,464 Nitori Holdings Company, Ltd. 31,750 2,361,612 Nitto Denko Corp. 18,900 1,110,623 North Pacific Bank, Ltd. (I) 161,400 534,389 NTT DOCOMO, Inc. 2,320 3,588,099 Obayashi Corp. 444,000 2,283,840 OKI Electric Industry Company, Ltd. (I) 472,857 530,133 Ono Pharmaceutical Company, Ltd. 22,700 1,203,606 Orient Corp. (I)(L) 36,000 119,910 Osaka Gas Company, Ltd. 120 466 Penta-Ocean Construction Company, Ltd. (L) 552,500 1,435,859 Point, Inc. (L) 47,200 1,741,389 Resona Holdings, Inc. 1,747,700 8,009,089 Ricoh Company, Ltd. (L) 167,000 1,789,206 Round One Corp. 207,800 1,468,368 Ryohin Keikaku Company, Ltd. 32,100 2,102,058 Sankyo Company, Ltd. 54,100 2,277,461 Seven Bank, Ltd. 46,300 121,843 Shinko Electric Industries Company, Ltd. 127,900 1,032,163 Ship Healthcare Holdings, Inc. 1,700 48,613 SHO-BOND Holdings Company, Ltd. 1,900 69,259 Softbank Corp. 168,800 6,252,108 Sojitz Corp. 1,363,800 2,088,139 Sumitomo Corp. 572,100 6,995,655 Sumitomo Light Metal Industries, Ltd. 760,000 745,765 Sumitomo Mitsui Financial Group, Inc. 54,600 2,183,869 Sumitomo Mitsui Trust Holdings, Inc. 123,000 477,393 Sumitomo Realty & Development Company, Ltd. 14,000 473,196 Taisei Corp. 1,024,000 3,020,873 Taiyo Yuden Company, Ltd. 92,700 1,018,177 Takeda Pharmaceutical Company, Ltd. 229,789 11,883,817 The Daiei, Inc. (I)(L) 173,558 431,352 Tokyo Electric Power Company, Inc. (I) 135,800 305,564 Tokyo Gas Company, Ltd. 72,000 347,937 Tokyu Land Corp. 23,000 173,567 TonenGeneral Sekiyu KK 115,133 1,141,834 Tosoh Corp. 273,000 741,664 Toyota Motor Corp. 99,900 5,132,072 Toyota Tsusho Corp. 226,600 5,770,185 Unitika, Ltd. (I) 913,000 502,089 UNY Company, Ltd. 272,700 1,944,526 See notes to financial statements Annual report | International Core Fund 17 Shares Value Japan (continued) USS Company, Ltd. 17,330 $1,904,770 Wacom Company, Ltd. 383 1,377,433 Yamada Denki Company, Ltd. (L) 133,500 4,852,110 Jersey, C.I. 0.1% Randgold Resources, Ltd. 12,087 1,003,620 Netherlands 3.3% Aegon NV 529,053 3,151,657 ASML Holding NV 41,496 2,941,876 CSM NV 53,185 1,187,727 Delta Lloyd NV 22,712 401,311 Gemalto NV 19,575 1,782,641 ING Groep NV (I) 201,345 1,615,440 Koninklijke BAM Groep NV 354,612 1,438,966 Koninklijke Philips Electronics NV 26,449 747,885 Koninklijke Vopak NV 6,486 466,698 PostNL NV (I) 21,486 50,644 Royal Dutch Shell PLC, Class A (London Stock Exchange) 408,064 13,435,181 Royal Dutch Shell PLC, Class B 280,207 9,453,411 SNS REAAL NV (I) 69,009 0 Wereldhave NV 18,163 1,271,250 New Zealand 0.8% Chorus, Ltd. 493,461 1,183,293 Fletcher Building, Ltd. 296,960 2,243,027 Telecom Corp. of New Zealand, Ltd. 2,538,318 5,080,161 Norway 0.4% Aker Solutions ASA 63,335 1,248,332 Petroleum Geo-Services ASA 27,792 438,267 STX OSV Holdings, Ltd. 187,000 190,445 TGS-NOPEC Geophysical Company ASA 68,064 2,568,011 Portugal 0.3% EDP — Energias de Portugal SA 1,225,505 3,676,624 Portugal Telecom SGPS SA 10,983 55,461 Singapore 1.3% Asiasons Capital, Ltd. (I) 34,000 24,163 Ezion Holdings, Ltd. 321,000 516,089 Ezra Holdings, Ltd. (I) 1,037,000 943,487 Golden Agri-Resources, Ltd. 10,392,000 5,440,066 Jaya Holdings, Ltd. 760,000 444,486 Liongold Corp., Ltd. (I)(L) 566,000 491,274 Singapore Telecommunications, Ltd. 2,396,350 6,646,649 Spain 7.3% Abengoa SA, B Shares (I) 45,185 117,445 Amadeus IT Holding SA, A Shares 12,069 308,131 Banco Bilbao Vizcaya Argentaria SA 944,123 9,126,928 Banco Santander SA (I) 3,035,836 23,031,952 Distribuidora Internacional de Alimentacion SA 242,255 1,888,061 18 International Core Fund | Annual report See notes to financial statements Shares Value Spain (continued) Ferrovial SA 47,406 $740,936 Fomento de Construcciones y Contratas SA (L) 43,846 512,304 Gas Natural SDG SA 328,765 6,521,826 Grifols SA (I) 102,114 3,628,675 Iberdrola SA 1,750,931 8,668,818 Inditex SA 51,983 6,927,040 Repsol SA 224,297 4,756,508 Telefonica SA 1,282,410 16,750,417 Sweden 0.9% Boliden AB 100,425 1,696,591 Investor AB, B Shares 103,370 3,019,425 NCC AB, B Shares 46,296 1,204,090 Skandinaviska Enskilda Banken AB, Series A 51,399 533,526 Svenska Handelsbanken AB, Class A 28,735 1,241,550 Swedbank AB, Class A 103,212 2,470,897 Switzerland 1.3% Cie Financiere Richemont SA 2,803 224,089 Novartis AG 100,538 6,809,176 Roche Holdings AG 9,668 2,204,296 Swiss Life Holding (I) 1,683 275,775 Swiss Re, Ltd. (I) 27,766 2,212,544 Wolseley PLC 72,735 3,425,349 United Kingdom 17.5% Aberdeen Asset Management PLC 327,678 2,132,337 Admiral Group PLC 12,784 242,006 Aegis Group PLC 118,615 429,098 Aggreko PLC 66,521 1,708,470 ARM Holdings PLC 38,320 555,013 Ashtead Group PLC 21,610 168,396 AstraZeneca PLC 608,918 27,618,407 Aviva PLC 305,469 1,646,755 Babcock International Group PLC 40,961 666,269 BAE Systems PLC 1,792,999 9,659,902 Barclays PLC 3,811,037 17,725,559 BBA Aviation PLC 9,034 34,983 BP PLC, ADR 4,099,403 27,608,093 Bunzl PLC 83,660 1,598,238 Croda International PLC 5,663 222,740 Darty PLC 54,738 38,905 Diageo PLC 494,417 14,821,528 Dixons Retail PLC (I) 3,824,358 1,577,024 Drax Group PLC 289,909 2,705,464 easyJet PLC 50,534 764,751 FirstGroup PLC 467,849 1,371,532 Halfords Group PLC 2,156 10,309 Hargreaves Lansdown PLC 14,461 190,283 Home Retail Group PLC (L) 1,421,536 2,740,593 See notes to financial statements Annual report | International Core Fund 19 Shares Value United Kingdom (continued) HSBC Holdings PLC 164,411 $1,821,702 Intercontinental Hotels Group PLC 37,805 1,096,095 Intertek Group PLC 11,654 590,439 ITV PLC 897,663 1,687,926 Lancashire Holdings, Ltd. 86,982 1,200,187 Lloyds Banking Group PLC (I) 10,129,022 8,352,455 Micro Focus International PLC 7,229 75,180 Next PLC 122,621 7,800,746 Persimmon PLC 12,925 178,942 Playtech, Ltd. 134,476 1,165,306 Premier Foods PLC (I) 196,568 273,838 Prudential PLC 325,723 4,834,096 Reed Elsevier PLC 33,708 362,805 Rio Tinto PLC 384,863 20,690,959 Rolls-Royce Holdings PLC 313,573 4,876,941 Royal Bank of Scotland Group PLC (I) 311,852 1,526,855 SABMiller PLC 55,685 2,765,607 Spectris PLC 44,718 1,611,543 SSE PLC 56,884 1,245,872 Standard Life PLC 57,685 307,640 Telecity Group PLC 49,927 706,270 Thomas Cook Group PLC (I) 1,486,714 1,954,423 Trinity Mirror PLC (I) 121,865 217,825 Tullett Prebon PLC 172,999 732,115 Vodafone Group PLC 3,814,353 9,575,746 WH Smith PLC 83,774 856,666 Whitbread PLC 11,750 449,840 William Hill PLC 529,856 3,244,789 WPP PLC 167,542 2,679,982 Shares Value Preferred Securities 0.9% (Cost $8,105,174) Germany 0.9% Henkel AG & Company KgaA 43,575 3,837,452 Porsche Automobil Holding SE 83,284 6,603,098 Yield (%) Shares Value Securities Lending Collateral 5.8% (Cost $65,452,198) John Hancock Collateral Investment Trust (W) 0.2514 (Y) 6,539,540 65,450,328 20 International Core Fund | Annual report See notes to financial statements Yield (%) Shares Value Short-Term Investments 3.4% (Cost $38,967,563) Money Market Funds 3.4% State Street Institutional Treasury Money Market Fund 0.0000 (Y) 38,967,563 38,967,563 Total investments (Cost $1,115,627,420) † 104.7% Other assets and liabilities, net (4.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 2-28-13. (W) Investment is an affiliate of the Fund, the advisor and/or subadvisor. This investment represents collateral recieved for securities lending. (Y) The rate shown is the annualized seven-day yield as of 2-28-13. † At 2-28-13, the aggregate cost of investment securities for federal income tax purposes was $1,181,027,437. Net unrealized appreciation aggregated $11,622,650, of which $70,404,348 related to appreciated investment securities and $58,781,698 related to depreciated investment securities. The Fund had the following sector allocation as a percentage of net assets on 2-28-13: Financials 17.9% Energy 13.0% Health Care 11.9% Industrials 10.9% Consumer Discretionary 10.8% Telecommunication Services 8.9% Consumer Staples 6.7% Utilities 6.1% Materials 5.9% Information Technology 3.4% Short-Term Investments & Other 4.5% See notes to financial statements Annual report | International Core Fund 21 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-13 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,050,175,222) including $62,139,788 of securitiesloaned) $1,127,199,759 Investments in affiliated issuers, at value (Cost $65,452,198) 65,450,328 Total investments, at value (Cost $1,115,627,420) Foreign currency, at value (Cost $573,289) 572,627 Cash held at broker for futurescontracts 4,927,405 Receivable for fund sharessold 2,382,748 Receivable for forward foreign currency exchangecontracts 1,985,054 Dividends and interestreceivable 5,072,601 Receivable for securities lendingincome 72,325 Receivable for futures variationmargin 284,059 Other receivables and prepaidexpenses 88,080 Totalassets Liabilities Payable for forward foreign currency exchangecontracts 1,512,829 Payable for fund sharesrepurchased 554,574 Payable upon return of securitiesloaned 65,407,241 Payable toaffiliates Accounting and legal servicesfees 54,676 Transfer agentfees 114,592 Distribution and servicefees 17 Trustees’fees 31,584 Investment managementfees 1,335 Other liabilities and accruedexpenses 777,236 Totalliabilities Netassets Net assets consistof Paid-incapital $1,335,103,135 Undistributed net investmentincome 17,198,315 Accumulated net realized gain (loss) on investments, futures contracts and foreign currencytransactions (289,137,761) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies 76,417,213 Netassets 22 International Core Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($90,652,158 ÷ 3,146,376shares) 1 $28.81 Class B ($3,153,370 ÷ 109,886shares) 1 $28.70 Class C ($4,405,386 ÷ 153,498shares) 1 $28.70 Class I ($392,451,773 ÷ 13,580,826shares) $28.90 Class R1 ($299,214 ÷ 10,407shares) $28.75 Class R2 ($104,002 ÷ 3,597shares) $28.91 Class R3 ($35,017 ÷ 1,211shares) $28.92 Class R4 ($39,737 ÷ 1,375.3shares) $28.89 Class R5 ($79,860 ÷ 2,763.6shares) $28.90 Class R6 ($109,947 ÷ 3,799shares) $28.94 Class 1 ($37,407,229 ÷ 1,292,383shares) $28.94 Class NAV ($610,843,209 ÷ 21,121,827shares) $28.92 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $30.33 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | International Core Fund 23 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 2-28-13 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $59,741,218 Securitieslending 2,415,402 Interest 6,891 Less foreign taxeswithheld (4,370,159) Total investmentincome Expenses Investment managementfees 12,905,257 Distribution and servicefees 991,599 Accounting and legal servicesfees 276,947 Transfer agentfees 1,066,413 Trustees’fees 92,121 State registrationfees 226,654 Printing andpostage 272,703 Professionalfees 138,686 Custodianfees 1,506,073 Registration and filingfees 49,600 Other 52,393 Totalexpenses Less expensereductions (138,076) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (66,246,870) Investments in affiliatedissuers (876) Futurescontracts 1,186,102 Foreign currencytransactions 6,279,940 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 100,292,950 Investments in affiliatedissuers (6,358) Futurescontracts (3,785,102) Translation of assets and liabilities in foreigncurrencies (565,720) Net realized and unrealizedgain Increase in net assets fromoperations 24 International Core Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 2-28-13 2-29-12 Increase (decrease) in netassets Fromoperations Net investmentincome $40,352,982 $41,312,921 Net realizedloss (58,781,704) (1,026,871) Change in net unrealized appreciation(depreciation) 95,935,770 (181,194,192) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,647,541) (6,432,365) ClassB (81,696) (26,198) ClassC (110,204) (31,262) ClassI (18,793,937) (7,098,312) ClassR1 (8,398) (2,560) ClassR2 (3,287) — ClassR3 (1,054) (359) ClassR4 (1,317) (492) ClassR5 (2,763) (1,226) ClassR6 (3,906) (1,923) Class1 (1,358,914) (779,516) ClassNAV (21,987,219) (15,625,962) Totaldistributions From Fund sharetransactions Totaldecrease Netassets Beginning ofyear 1,585,775,142 1,602,314,049 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | International Core Fund 25 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.71 0.58 0.33 0.24 0.76 Net realized and unrealized gain (loss) oninvestments 1.31 (3.32) 5.09 7.59 (18.65) Total from investmentoperations Lessdistributions From net investmentincome (0.93) (0.39) (0.31) (0.52) (1.56) From net realizedgain — (1.18) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $91 $374 $333 $225 $54 Ratios (as a percentage of average net assets): Expenses beforereductions 1.58 1.58 1.61 1.95 4 1.75 Expenses net of feewaivers 1.58 1.58 1.60 1.66 4 1.75 Expenses net of fee waivers andcredits 1.58 1.58 1.60 1.62 4 1.70 Net investmentincome 2.66 2.05 1.21 0.94 2.33 Portfolio turnover (%) 53 42 39 44 54 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 26 International Core Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.42 0.44 0.18 0.17 0.53 Net realized and unrealized gain (loss) oninvestments 1.41 (3.34) 5.01 7.44 (18.49) Total from investmentoperations Lessdistributions From net investmentincome (0.74) (0.19) (0.11) (0.35) (1.30) From net realizedgain — (1.18) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $3 $4 $5 $6 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 2.94 2.49 2.36 3.07 4 2.75 Expenses net of feewaivers 2.30 2.30 2.30 2.36 4 2.63 Expenses net of fee waivers andcredits 2.30 2.30 2.30 2.33 4 2.40 Net investmentincome 1.56 1.58 0.65 0.69 1.64 Portfolio turnover (%) 53 42 39 44 54 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.42 0.43 0.17 0.15 0.55 Net realized and unrealized gain (loss) oninvestments 1.41 (3.34) 5.03 7.46 (18.52) Total from investmentoperations Lessdistributions From net investmentincome (0.74) (0.19) (0.11) (0.35) (1.30) From net realizedgain — (1.18) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 $5 $5 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 2.77 2.50 2.47 2.69 4 2.59 Expenses net of feewaivers 2.30 2.30 2.30 2.36 4 2.43 Expenses net of fee waivers andcredits 2.30 2.30 2.30 2.33 4 2.40 Net investmentincome 1.54 1.53 0.62 0.60 1.69 Portfolio turnover (%) 53 42 39 44 54 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | International Core Fund 27 CLASS I SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.68 0.72 0.45 0.35 0.94 Net realized and unrealized gain (loss) oninvestments 1.49 (3.36) 5.12 7.63 (18.77) Total from investmentoperations Lessdistributions From net investmentincome (1.05) (0.52) (0.43) (0.63) (1.74) From net realizedgain — (1.18) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $392 $411 $291 $84 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.17 1.16 1.12 1.06 2.37 Expenses net of feewaivers 1.17 1.16 1.12 1.06 1.18 Expenses net of fee waivers andcredits 1.17 1.16 1.12 1.06 1.18 Net investmentincome 2.49 2.54 1.61 1.34 2.87 Portfolio turnover (%) 53 42 39 44 54 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS R1 SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.51 0.53 0.24 0.23 0.69 Net realized and unrealized gain (loss) oninvestments 1.43 (3.33) 5.06 7.50 (18.54) Total from investmentoperations Lessdistributions From net investmentincome (0.85) (0.31) (0.20) (0.42) (1.55) From net realizedgain — (1.18) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) — 3 — 3 — 3 — 3 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 7.16 7.37 6.88 8.85 4 15.16 Expenses net of feewaivers 1.90 1.90 1.92 1.92 4 2.10 Expenses net of fee waivers andcredits 1.90 1.90 1.92 1.92 4 1.70 Net investmentincome 1.87 1.88 0.90 0.92 2.21 Portfolio turnover (%) 53 42 39 44 54 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Less than $500,000. 4 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 28 International Core Fund | Annual report See notes to financial statements CLASS R2 SHARES Periodended 2-28-13 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.59 Net realized and unrealized gain oninvestments 1.43 Total from investmentoperations Lessdistributions From net investmentincome (0.91) Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 20.70 Expenses net of feewaivers 1.65 Expenses including reductions and amountsrecaptured 1.65 Net investmentincome 2.16 Portfolio turnover (%) 53 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Less than $500,000. CLASS R3 SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.53 0.57 0.29 0.02 Net realized and unrealized gain (loss) oninvestments 1.46 (3.38) 5.08 2.90 Total from investmentoperations Lessdistributions From net investmentincome (0.87) (0.33) (0.23) (0.45) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 47.36 45.66 44.55 10.97 6 Expenses net of feewaivers 1.80 1.80 1.83 1.91 6 Expenses net of fee waivers andcredits 1.80 1.80 1.83 1.91 6 Net investmentincome 1.93 2.01 1.05 0.10 6 Portfolio turnover (%) 53 42 39 44 1 The inception date for Class R3 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Annual report | International Core Fund 29 CLASS R4 SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.64 0.65 0.37 0.08 Net realized and unrealized gain (loss) oninvestments 1.44 (3.38) 5.08 2.91 Total from investmentoperations Lessdistributions From net investmentincome (0.98) (0.42) (0.31) (0.52) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 42.45 42.74 44.22 10.71 6 Expenses net of feewaivers 1.43 1.50 1.53 1.61 6 Expenses net of fee waivers andcredits 1.43 1.50 1.53 1.61 6 Net investmentincome 2.34 2.29 1.34 0.40 6 Portfolio turnover (%) 53 42 39 44 1 The inception date for class R4 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. CLASS R5 SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.70 0.73 0.44 0.14 Net realized and unrealized gain (loss) oninvestments 1.45 (3.38) 5.10 2.91 Total from investmentoperations Lessdistributions From net investmentincome (1.03) (0.51) (0.39) (0.59) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 21.14 20.87 31.41 10.50 6 Expenses net of feewaivers 1.20 1.20 1.22 1.31 6 Expenses net of fee waivers andcredits 1.20 1.20 1.22 1.31 6 Net investmentincome 2.57 2.58 1.58 0.70 6 Portfolio turnover (%) 53 42 39 44 1 The inception date for Class R5 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 30 International Core Fund | Annual report See notes to financial statements CLASS R6 SHARES Periodended 2-28-13 2-29-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.73 0.26 Net realized and unrealized gain oninvestments 1.45 0.10 Total from investmentoperations Lessdistributions From net investmentincome (1.06) (0.54) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 21.97 16.83 6 Expenses net of feewaivers 1.12 1.12 6 Expenses including reductions and amountsrecaptured 1.12 1.12 6 Net investmentincome 2.66 1.98 6 Portfolio turnover (%) 53 42 7 1 The inception date for Class R6 shares is 9-1-11. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 3-1-11 to 2-29-12. CLASS 1 SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.75 0.79 0.50 0.46 0.93 Net realized and unrealized gain (loss) oninvestments 1.44 (3.41) 5.09 7.54 (18.74) Total from investmentoperations Lessdistributions From net investmentincome (1.07) (0.55) (0.44) (0.64) (1.75) From net realizedgain — (1.18) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $37 $39 $47 $44 $34 Ratios (as a percentage of average net assets): Expenses before reductions and amountsrecaptured 1.08 1.07 1.07 1.08 3 1.10 Expenses net of feewaivers 1.08 1.07 1.07 1.07 3 1.10 Expenses including reductions and amountsrecaptured 1.08 1.07 1.07 1.07 3 1.10 Net investmentincome 2.76 2.76 1.83 1.83 2.88 Portfolio turnover (%) 53 42 39 44 54 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | International Core Fund 31 CLASS NAV SHARES Periodended 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.82 0.81 0.51 0.49 0.99 Net realized and unrealized gain (loss) oninvestments 1.38 (3.43) 5.10 7.51 (18.78) Total from investmentoperations Lessdistributions From net investmentincome (1.08) (0.56) (0.45) (0.65) (1.77) From net realizedgain — (1.18) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $611 $753 $920 $800 $603 Ratios (as a percentage of average net assets): Expenses beforereductions 1.03 1.02 1.02 1.04 3 1.04 Expenses net of feewaivers 1.03 1.02 1.02 1.02 3 1.04 Expenses including reductions and amountsrecaptured 1.03 1.02 1.02 1.02 3 1.04 Net investmentincome 3.03 2.84 1.87 1.99 3.06 Portfolio turnover (%) 53 42 39 44 54 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 32 International Core Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock International Core Fund (the Fund) is a series of John Hancock III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek high total return. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares and Class C shares are offered to all investors. Effective April 12, 2013, Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1 shares, Class R2 shares, Class R3 shares, Class R4 shares and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class 1 shares are offered only to certain affiliates of Manulife Financial Corporation (MFC). Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
